Title: From Thomas Jefferson to Jones & Howell, 10 June 1806
From: Jefferson, Thomas
To: Jones & Howell


                        
                            Messrs. Jones & Howell
                            
                            Washington June 10. 06.
                        
                        I have to ask the favor of you to send me, under the shortest delay possible, the assortment of iron below
                            stated. it is for the completion of a mill which will be in waiting for this iron before it can reach Virginia. you will
                            address it to Gibson & Jefferson as usual, advising me of it’s departure, & amount. I salute you with friendship
                        
                            Th: Jefferson
                            
                        
                        
                            
                        
                           
                              bar iron. 
                              2 ½ I. broad 3/16 I. thick,
                                amounting in lengths to 80.f. running measure.
                           
                           
                              
                              3 I. broad. ⅝ I. thick. 36. f. length running measure.
                           
                           
                              
                              2 ½ I. broad ⅝ I. thick. 40. f. do.
                           
                           
                              
                              1 ½ I. square. 2 bars.
                           
                           
                              2. bundles 
                              of the largest sheet iron.
                           
                           
                              2. do. 
                              of the next size.
                           
                           
                              2. do. 
                              of Deck rod.
                              [this word Deck is so illegibly written in the memorandum sent me that I may mistake it. I am led to
                                doubt the more because I do not understand the term. you can probably correct it.]
                           
                        
                     
                            
                            
                            
                            
                            
                            
                            
                            200. square feet of sheet iron a full sixteenth of an inch thick & in rather long lengths
                        
                    